DETAILED ACTION
This office action is a response to an application filed on 06/03/2021, in which claims 1-20 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

In reference to claims 1 and 11,  
Claim limitations "wherein the software defined radio is configured to employ a wireless radio access network protocol operating in a communication band from about 2 GHz to about 6 GHz" ware not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant described in the specification (US Pub No. 20210297146) in paragraphs 16-18 about using 10-66 GHZ bandwidth for broadband wireless systems, and using  sub 11 GHz with LTE protocol,  in paragraphs 29,  and 31 about using 3.5 GHz frequency for an antenna, in paragraph 38 about using 3.5 GHz and 5.8 GHz spectrum for WiMAX system in order to communicate with airborne and water based vehicle, in paragraph 47 about using 3 GHz bandwidth with IEEE 802.20 protocol for different types of vehicles, and in paragraph 48 describes about using IEE 802.16 standard with license frequency  for adding mobility of 2 to 6 GHz aims for operation using in licensed based below 3.5 GHz. Thus, the original disclosure does not describe “wherein the software defined radio is configured to employ a wireless radio access network protocol operating in a communication band from about 2 GHz to about 6 GHz”(emphasis added) in such a way to contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. Therefore, these limitations constitutes new matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20020004393………………..paragraph 10.
20180124671………………..paragraphs 12, 21, 26, 29 30 and 51.
20070184846……………….paragraph 3.
20040132495……………….paragraph 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/ABUSAYEED M HAQUE/  Examiner, Art Unit 2466       

/DIANE L LO/Primary Examiner, Art Unit 2466